Hall v Camacho (2018 NY Slip Op 00621)





Hall v Camacho


2018 NY Slip Op 00621


Decided on February 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2018

Renwick, J.P., Richter, Tom, Gesmer, Oing, JJ.


5588 155066/16

[*1]Susan Hall, Plaintiff-Respondent,
vJuan Camacho, et al., Defendants-Appellants.


Mintzer, Sarowitz, Zeris, Ledva & Meyers, LLP, New York (Peter A. Frucchione of counsel), for appellants.
Law Offices of Alan R. Chorne, New York (Alan R. Chorne of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about December 9, 2016, which denied defendants' motion to dismiss the complaint pursuant to CPLR 327(a), unanimously affirmed, without costs.
This action arises from a bus-pedestrian accident that occurred in New York County. All the parties are New Jersey residents. However, in addition to the fact that the accident occurred in New York, plaintiff received considerable medical treatment here, including at a hospital emergency room, as well as continuing treatment at orthopedic and general practitioners' offices in New York (see Krieger v Glatter, 129 AD3d 536 [1st Dept 2015]; Brodherson v Ponte & Sons, 209 AD2d 276 [1st Dept 1994]; see also generally Islamic Republic of Iran v Pahlavi, 62 NY2d 474 [1984], cert denied 469 US 1108 [1985]). Other proposed witnesses are New York residents, including one, and potentially more than one, eyewitness to the accident, as well as the responding police officer. Moreover, given the relative proximity of New York and New Jersey, and the regularity with which defendants cross from one state to the other, it is not likely that they will experience any undue hardship as a result of litigating in New York (see Brodherson, 209 AD2d at 277).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 1, 2018
CLERK